10

LL

12

1s

14

LS

16

17

18

19

20

21,

22

Za

24

25

26

eal

28

 

 

a

FIL ED

j 3 £(}19

CLERK Us
EASTERN’ Dig Tit
"——_ : ORNIA
~ DEBUTS At

ce

IN THE UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff, No. CVB F4149311

VS ORDER OF RELEASE

MICHAEL GUINAN, JR.,

Defendant.

 

The above-named defendant having been sentenced to Time
Served on September 3, 2019,
IT IS HEREBY ORDERED that the defendant shall be released

forthwith. A certified Judgment and Commitment order to follow.

DATED: September 3, 2019 LL

ERICA P. GROSJEAN
U.S. MAGISTRATE JUDGE

 

CO’ USALars sha/ evan Ce LULA ww LO Coy on 7 r 3fe0/N,

 
